Citation Nr: 0636720	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-16 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an eye disability 
(claimed as vision problems), including as secondary to 
service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  He is a Vietnam Era veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted nonservice-connected pension and denied 
service connection for diabetes mellitus as a result of 
herbicide exposure, cancer of the kidney, back problems, and 
vision problems.  In March 2004, the RO granted service 
connection for diabetes mellitus as a result of herbicide 
exposure and assigned a 20 percent evaluation, effective 
November 13, 2002.  In September 2005, the veteran withdrew 
his appeal for a back condition.  

In September 2005, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.

In January 2006, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not currently have an eye disability 
that is due to any incident or event in military service or 
proximately due to or the result of service-connected 
diabetes mellitus type II.



CONCLUSION OF LAW

An eye disability was not incurred in or aggravated by the 
veteran's active military service, nor is it secondary to the 
service-connected diabetes mellitus type II.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), (Pelegrini II), the Court 
held that VA must (1) inform the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  The VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the August 2004 letter sent to the veteran.  In 
the letter, the veteran was informed of the evidence 
necessary to substantiate the claim for service connection 
caused by a service-connected condition.  The letter informed 
the veteran that he must show evidence of the claimed 
physical condition and a relationship between the claimed 
condition and the service-connected condition.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA-complaint letter.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  The content of the subsequent notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  He was provided an opportunity to 
submit additional evidence.  A supplemental statement of the 
case was issued in February 2003, which gave him 60 days to 
submit additional evidence.  Thus, the Board finds that the 
actions taken by VA have essentially cured the error in the 
timing of the notice.  Further, it finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed with the appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records and VA outpatient treatment records 
from 1998 to January 2006.  Finally, VA provided the veteran 
with an examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

The veteran contends during the September 2005 hearing that 
he has an eye disability that was incurred on a secondary 
basis as a result of his service-connected diabetes mellitus 
type II.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2006).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for an eye disability, claimed as 
secondary to the veteran's service-connected diabetes 
mellitus type II.  The veteran stated during the September 
2005 hearing that he has had vision problems since service.  
He testified that he incurred difficulty with his vision in 
April 1969 and currently has problems with blurriness and dry 
eyes.  Service medical records reflect complaints of 
puffiness and redness in the right eye, and the veteran was 
diagnosed as having gonorrhea keratoconjunctivitis in April 
1969.  The April 1969 service medical record entry states 
that the veteran was treated with several antibiotics and was 
discharged to full active duty.  

The veteran explained further during the September 2005 
hearing that he has received continuing treatment since 
service at VA outpatient treatment centers in San Antonio and 
Corpus Christi.  Post-service treatment records reflect a 
July 2004 impression of "mild dry eyes."  

In October 2003, the veteran underwent a visual VA 
examination.  During the examination, the veteran complained 
of not being able to read without glasses.  He denied any 
distance blur, diplopia, or history of keratoconus.  Upon a 
review of the claims file and physical examination, the 
examiner diagnosed the veteran with diabetes mellitus without 
retinopathy, astigmatism, and presbyopia.  

In October 2004, the veteran was afforded another visual VA 
examination.  The veteran complained of difficulty reading 
without glasses.  The Board notes that the examiner did not 
review the claims file prior to the examination; however, the 
examiner diagnosed the veteran with diabetes mellitus without 
ocular manifestation and refractive error.

In March 2006, the veteran underwent a VA optometry 
examination.  Upon a review of the claims file, the examiner 
stated that there was no evidence of diabetic retinopathy.  
The veteran had normal visual acuity at far and near with 
correction.  The examiner noted that there was no evidence of 
diabetic retinopathy.  In addition, it was noted that the 
veteran had normal visual acuity at far and near with 
correction, "and least likely as not related to diabetes 
mellitus."  He noted that there was no evidence of dry eyes 
by examination, testing, and the veteran's own statement.

It is unclear what precisely the examiner intended when he 
indicated that it was "least likely as not related to 
diabetes mellitus."  The Board considered remanding the case 
for an explanation, but the evidence is clear that there is 
no current disability.  Thus, a remand is not warranted.  

Based upon the evidence of record, the veteran does not have 
a current diagnosis of an eye disability, specifically a dry 
eye disability.  There is no evidence showing a disability of 
either an eye disability being incurred during service or due 
to the veteran's diabetes mellitus type II.  The Board takes 
note of the July 2004 diagnosis as well as the eye infection 
during the veteran's service; however, both conditions are 
acute and transitory, and were resolved without any residual 
disability or noted complaints thereafter.  Absent proof of 
the existence of the disability being claimed, there can be 
no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

The Board is aware of the veteran's contention that his eye 
condition is somehow etiologically related to his service-
connected diabetes mellitus, type II.  The Board has 
considered the veteran's contentions; however, competent 
medical evidence is required in order to grant service 
connection for this claim.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 92 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for an eye disability, claimed as 
secondary to the veteran's service-connected diabetes 
mellitus type II, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for an eye disability (claimed as vision 
problems), including as secondary to service-connected 
diabetes mellitus type II is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


